Citation Nr: 0900868	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  97-26 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to October 5, 
2006, for an award of a 30 percent rating for a neck injury 
with cervical arthritis and degenerative disc disease. 

2.  Entitlement to an effective date prior to October 5, 
2006, for an award of service connection for radiculopathy of 
the left upper extremity. 

3.  Entitlement to an effective date prior to October 5, 
2006, for an award of service connection for radiculopathy of 
the right upper extremity.

4.  Entitlement to an effective date prior to October 27, 
2003, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to service connection for a low back 
disability.  




REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from November 1958 until 
February 1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from October 1996, March 2004, and November 2006 
rating decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Waco, Texas.

It is observed that the RO has adjudicated a claim of 
entitlement to an increased rating for a cervical spine 
disability.  However, it is clear from a December 2006 
communication submitted by the veteran's accredited 
representative that he is satisfied with the 30 percent 
evaluation assigned effective October 5, 2006.  His 
disagreement relates to the effective date of the award.  
Thus, as of October 5, 2006, the claim is deemed satisfied.  

Prior to October 5, 2006, the Board must consider whether the 
next-higher 30 percent rating is warranted, but this is 
accomplished through the earlier effective date analysis.  
Essentially, then, there is no increased rating claim left to 
consider, particularly in light of the fact that TDIU has 
been granted.   





FINDINGS OF FACT

1.  On June 12, 1996, the RO received the veteran's claim of 
entitlement to service connection for a cervical spine 
disability; service connection was ultimately granted
in a March 2005 Board decision, and the implementing rating 
decision in April 2005 assigned a 10 percent rating as of 
June 12, 1996.

2.  The veteran appealed the initial 10 percent rating 
assigned for his cervical spine disability; a November 2006, 
rating decision increased the disability evaluation to 30 
percent, effective October 5, 2006, the date of a VA 
examination showing worsened symptoms.  

3.  No evidence prior to October 5, 2006, demonstrates 
forward flexion of the cervical spine limited to 15 degrees 
or less, or shows favorable ankylosis of the entire cervical 
spine.

4.  A November 2006 rating decision granted service 
connection for radiculopathy of the left and right upper 
extremities, effective October 5, 2006, the date of a VA 
examination demonstrating neurologic symptomatology.  

5.  No evidence prior to October 5, 2006, demonstrates 
radiculopathy of the left or right upper extremities.  

6.  The veteran's June 12, 1996, application for service 
connection is also construed as a claim of entitlement to 
TDIU.

7.  As of October 27, 2003, the veteran was in receipt of a 
60 percent rating for pulmonary embolism with right lung 
decortication for empyema, and was in receipt of a 70 percent 
combined rating.  

8.  The evidence does not, overall, prior to October 27, 
2003, demonstrate that the veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.

9.  The competent evidence does not demonstrate that a 
current low back disability is causally related to active 
service, nor was lumbar arthritis shown within one year of 
separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 5, 
2006, for the award of a 30 percent rating for a neck injury 
with cervical arthritis and degenerative disc disease have 
not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2008).

2.  The criteria for an effective date prior to October 5, 
2006, for the award of service connection for radiculopathy 
of the left upper extremity have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2008).

3.  The criteria for an effective date prior to October 5, 
2006, for the award of service connection for radiculopathy 
of the right upper extremity have not been met. 38 U.S.C.A. 
§§ 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2008).

4.  The criteria for an effective date prior to October 27, 
2003, for the award of TDIU have not been met. 38 U.S.C.A. §§ 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2008).

5.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Earlier effective dates

A.  Entitlement to a 30 percent rating prior to October 5, 
2006, for a neck injury with cervical arthritis and 
degenerative disc disease.

The veteran submitted an application for service connection 
that was received on June 12, 1996, and was construed as 
including a cervical spine claim.  Service connection was 
denied by the RO in an October 1996 rating decision.  An 
appeal was perfected and the matter came before the Board in 
January 1999.  At that time, the claim was denied.  However, 
the veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2000 
Order, the Court vacated the October 1996 Board decision and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand of 
Proceedings (Joint Motion).

In September 2000, the claim of entitlement to service 
connection for a cervical disability was remanded by the 
Board for further development.  After such development was 
completed, the issue returned to the Board in March 2005.  At 
that time, service connection for a cervical spine disability 
was granted.  A subsequent April 2005 rating action 
implemented the award, with the RO assigning a 10 percent 
rating effective June 12, 1996.  The veteran disputed the 
initial rating assigned, and his notice of disagreement was 
received in July 2005.  

In November 2006, a statement of the case was issued, 
accompanying a rating decision that increased the disability 
evaluation to 30 percent, effective October 5, 2006.  In 
December 2006, the veteran expressed disagreement with the 
effective date assigned for the 30 percent rating.  
Specifically, it was contended that the appropriate effective 
date was June 12, 1996, the date that he first filed a claim 
of entitlement to service connection for the cervical spine 
disability.  A statement of the case was issued in April 2007 
and the appeal was perfected later that month.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2008).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A.  
§ 5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Based on the procedural history detailed previously, it is 
determined that the appropriate claim date is June 12, 1996.  
Indeed, this was the original claim from which the initial 
rating was ultimately granted, and the veteran timely 
appealed that initial rating.   

Again, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between June 12, 1995, and June 
12, 1996, an increase in the veteran's cervical disability 
became "factually ascertainable".  To do so, the rating 
criteria for the disability at issue must be examined.  

The veteran's cervical spine is rated pursuant to the general 
rating formula for diseases and injuries of the spine.  Under 
that Code section, a 30 percent rating is warranted where the 
evidence demonstrates forward flexion of the cervical spine 
to 15 degrees or less, or shows favorable ankylosis of the 
entire cervical spine.

The medical evidence of record does not indicate that between 
June 12, 1995, and June 12, 1996, the veteran's cervical 
spine disability was manifest by symptomatology most nearly 
approximating the 30 percent rating criteria ultimately 
assigned in the November 2006 rating decision.  Accordingly, 
the provisions of 38 C.F.R. § 3.400(0)(2) cannot serve as a 
basis for an earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
veteran's claim on the underlying service connection issue in 
June 12, 1996.  Thus, that serves as the date of claim.  
Further, a VA examination on October 5, 2006, has been deemed 
the date entitlement arose.  No evidence prior to that date 
demonstrates that the requirements for a 30 percent 
evaluation had been satisfied.  As the date of entitlement is 
the later of the two dates, it is controlling.  Therefore, 
there is no basis for assignment of an earlier effective date 
here.

It is further noted that there is no need to contemplate 
whether any evidence of record prior to June 12, 1996, could 
serve as an informal claim under 38 C.F.R. § 3.155, in order 
to entitle the veteran to an earlier effective date.  Indeed, 
setting back the claim date would have no impact on the 
outcome here, since entitlement has been shown to have arisen 
after the current claim date, and the later date controls.  

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  

In this case, a finding that a report of examination or 
hospitalization before October 5, 2005, but after allowance 
of the claim, would not serve to enable an earlier effective 
date here.  Again, application of 38 C.F.R. § 3.157 would 
only result in an earlier claim date, but would not change 
the date entitlement arose.  Again, the later date controls.  

In sum, there is no support for an award of a 30 percent 
rating for a neck injury with cervical arthritis and 
degenerative disc disease prior to October 5, 2006.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

B & C.  Entitlement to a grant of service connection for 
radiculopathy of the left and right upper extremities prior 
to October 5, 2006.

As previously discussed, an application received on June 12, 
1996, was construed as including a cervical spine claim.  
Although initially denied by the RO, an appeal ensued.  
Service connection was ultimately awarded for that disability 
in a March 2005 Board decision.  A subsequent April 2005 
rating action implemented the award, with the RO assigning a 
10 percent rating effective June 12, 1996.  The initial 
rating assigned did not involve any separate evaluations for 
neurologic symptomatology.  

The veteran disputed the initial rating assigned in April 
2005 for the cervical spine disability.  A VA examination 
conducted in October 2006 to evaluate the severity of the 
cervical spine symptoms revealed radicular symptomatology in 
the upper extremities.  Based on such findings, the RO 
granted service connection for radiculopathy of the left and 
right upper extremities in a November 2006 rating decision.  
The veteran now contends that he is entitled to an earlier 
effective date for such award of service connection.  He 
believes that the effective date should go back to June 12, 
1996, when he initially raised the claim of entitlement to 
service connection for a cervical spine disability.  

Again, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in February 1962.  It is not in dispute that he 
failed to submit a claim of entitlement to service connection 
for upper extremity radiculopathy, or for the underlying 
cervical spine disability, within one year from his 
discharge.  Therefore, assignment of an effective date back 
to the day following discharge is not possible. 

Here, the veteran did not explicitly raise a claim of 
entitlement to service connection for radiculopathy of the 
upper extremities.  However, it is a component of his 
cervical spine disability, for which he initially claimed 
entitlement to service connection on June 12, 1996.  Thus, 
that date serves as the date of claim.  Moreover, there is no 
evidence showing that entitlement arose prior to October 5, 
2006.  Indeed, the competent evidence prior to that date, 
including a July 2004 VA examination, failed to demonstrate 
radiculopathy.  In fact, VA outpatient treatment records 
indicated normal reflex and sensory findings, providing 
evidence against this claim.

Based on the above, the date of claim is June 12, 1996.  The 
date entitlement arose is October 5, 2006.  Per 38 C.F.R. 
§ 3.400, the later date controls.  Therefore, the evidence 
shows that the appropriate effective date was selected by the 
RO.

Again, even if a document received prior to June 12, 1996, 
could be construed as an informal claim under 38 C.F.R. 
§ 3.155, this would only result in an earlier claim date, 
leaving unchanged the date entitlement arose.  As already 
noted, the later date controls.  Thus consideration of 
38 C.F.R. § 3.155 can not result in an earlier effective date 
here.  For the same reason, consideration of 38 C.F.R. 
§ 3.157 also can not enable an earlier effective date here, 
and in any event the provisions of 38 C.F.R. § 3.157 do not 
apply here.  Indeed, they only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  In the 
present case, a claim for radiculopathy of the upper 
extremities has not yet been allowed, and therefore the 
veteran's claim was not pre-dated by an adjudication of the 
type cited in 38 C.F.R. § 3.157(b).  See also Crawford v. 
Brown, 5 Vet. App. 33 (1993). 

In sum, the presently assigned effective date of October 5, 
2006, is appropriate and there is no basis for an award of 
service connection for radiculopathy of the left and right 
upper extremities prior to that date. As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A.  § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

D.  Entitlement to an effective date prior to October 27, 
2003, for a grant of TDIU.

The veteran is seeking an effective date prior to October 27, 
2003, for a grant of TDIU.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Again, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

In an application received on June 12, 1996, the veteran 
indicated that he was unemployable.  Therefore, this is 
determined to be the date of claim.  Thus, under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between June 12, 1995, and June 12, 1996, the veteran's 
entitlement to TDIU became factually ascertainable.  In 
making this determination, the provisions regarding TDIU must 
be examined.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  In addition 
to the foregoing, there must be evidence that the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In the present case, the veteran did not meet the percentage 
thresholds set forth under 38 C.F.R. § 4.16(a) during the 
period from June 12, 1995, to June 12, 1996.  Indeed, his 
total combine rating during that time period was 10 percent.  
Moreover, the evidence of record does not otherwise show that 
he was unable to obtain and maintain substantially gainful 
employment due to his service-connected disabilities during 
this time period.  In fact, his VA form 21-526 received on 
June 12, 1996, indicates that he had been working a 
construction job until May 1996.  While he reported being 
unemployed as of May 1996, there are no objective findings 
indicating that his inability to work was due to service-
connected disability.  

For the foregoing reasons, there is no basis for assignment 
of an earlier effective date via the provisions of 38 C.F.R. 
§ 3.400(0)(2).  Therefore, the standard for consideration 
remains that of a comparison between the date of receipt of 
claim or the date entitlement arose, with the later of the 
two serving as the effective date.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(0).  

Again, the date of claim in the instant case is determined to 
be June 12, 1996.  The date entitlement arose is October 27, 
2003, the date upon which the veteran's rating for pulmonary 
embolism with right lung decortication for empyema was 
increased from 30 to 60 percent disabling, thereby resulting 
in a 70 percent combined total rating and satisfying the 
threshold percentage requirements under 38 C.F.R. § 4.16(a).  

Prior to October 27, 2003, the veteran failed to meet the 
threshold percentage requirements set forth under 38 C.F.R. 
§ 4.16(a).  Moreover, the evidence of record prior to October 
27, 2003, does not otherwise indicate that the veteran was 
unable to obtain and maintain substantially gainful 
employment due to his service-connected disabilities.  
Therefore, entitlement to TDIU did not arise prior to October 
27, 2003.  

In sum, the date of claim for TDIU is found to be June 12, 
1996.  The date entitlement arose is October 27, 2003.  The 
later of these dates controls.  
Accordingly, the October 27, 2003, effective date assigned by 
the RO is appropriate.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service Connection

The veteran is claiming entitlement to service connection for 
a low back disability.  He contends that is current lumbar 
spine disability is due to boxing training during his 
military service.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  In this regard, a June 1996 VA clinical record 
shows degenerative joint disease of the lumbar spine.  Under 
38 C.F.R. § 3.309(a), arthritis is regarded as a chronic 
disease.  However, in order for the presumption to operate, 
such disease must become manifest to a degree of 10 percent 
or more within 1 year from the date of separation from 
service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of 
record fails to establish any clinical manifestations of 
lumbar arthritis within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service treatment records are entirely silent 
as to any complaints or treatment referable to the lumbar 
spine.  Separation examination in December 1961 showed normal 
objective findings, and no complaints were indicated in a 
report of medical history completed at that time.  

Following separation from active service, the first 
documented treatment for a low back disability is seen in 
1996, over 30 years following separation from active service.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  
 
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
this regard, it is acknowledged that upon receiving treatment 
for his low back in 1996, the veteran indicated that it was 
an "old injury."  Moreover, he stated at his July 2004 VA 
examination that he hurt his back during service in 1959 
while performing boxing activities, though, as already noted, 
this is not confirmed by the service treatment records.  

Overall, the veteran's statements can be construed as 
alleging a continuity of low back symptomatology since active 
service.  However, despite such contentions, the 
absence of documented complaints or treatment for several 
years following military discharge is found to be more 
probative than his current recollection as to symptoms 
experienced in the distant past.  Therefore, continuity has 
not here been established, either through the competent 
evidence or through his statements.  Moreover, no competent 
evidence of record finds that the current low back disability 
is causally related to active service.  In fact, a VA 
examiner in July 2004 reached the opposite conclusion.  In an 
addendum to that opinion dated in November 2004, the examiner 
explained that boxing primarily involved the upper 
extremities and did not put any unusual stress on the lumbar 
spine.  It did not require heavy lifting, unusual twisting, 
or any abnormal loading of the spine.  He added that boxers 
did not have higher incidences of back pain than the general 
population.  

Because the VA opinion was offered following an objective 
examination of the veteran, was based on a review of the 
record, and was accompanied by a clear rationale, it is found 
to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.  In fact, the 
opinion was confirmed again in August 2005.  The veteran 
himself believes that his current lumbar spine disability is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, there is no support for a grant of service connection 
for a low back disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



The Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim of entitlement to service 
connection for a low back disability, the unfavorable rating 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial rating decision, the RO did not err 
in not providing such notice.  Rather, the veteran has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

Again, regarding the service connection claim, the initial 
adjudication preceded the enactment of the VCAA.  Therefore, 
VCAA notice did not precede the initial adverse rating 
decision.  However, a subsequent letter issued in September 
2003 apprised the veteran of the evidence necessary to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Furthermore, a March 2006 letter 
advised the veteran as to how disability ratings and 
effective dates were determined.  The claim was readjudicated 
following the issuance of such notice, most recently in 
September 2008.  Therefore, although notice had not been 
provided prior to the initial adverse decision, fully 
compliant notice has since been issued, followed by a 
readjudication of the claim, curing the notice defect.  See 
Mayfield, 444 F.3d 1328.

Regarding the earlier effective date claims, the notice 
letters of record do not appear to fully apprise the veteran 
with respect to the evidence necessary to substantiate the 
claims.  Therefore, the notice is found to be deficient, and 
prejudice is presumed.  However, the prejudice is found to be 
overcome here.  Indeed, the notice deficiencies have not been 
found to effect the essential fairness of the adjudication, 
because a reasonable person should have been able to 
ascertain what evidence to submit based on the information 
provided based on the rating decisions, statements of the 
case, and supplemental statements of the case.  Moreover, 
because the claims at issue involve entitlement to earlier 
effective dates, it is inherent in the claim that the veteran 
had actual knowledge of the effective date element of his 
claim.  For all of these reasons, there is no prejudice in 
proceeding to adjudicate the claims, and no additional notice 
is required to satisfy VA's obligations under the VCAA.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service treatment records, and post-service reports of VA and 
private treatment and examination.  Moreover, the veteran's 
statements in support of his claim are of record.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


